Paix Travail — Pairie

REPUBLIQUE DU CameRotn

CONVENTION MINIERE

Entre

LA REPUBLIQUE DU CAMEROUN

et

CAMEROON AND KOREA MINING
INCORPORATION

hye

had
Devise » signifie toute monnaie libron
femonnaie de la République du Camoioun

| convertible autre que le Frane CFA,

Durée de Ia période des travaux préparatoires » signilie la période qui s'étale
entre la date d'attribution du titre d'Exploitation el la date de la prenwére production
‘commerciale.sans toutefois excéder trois (03) ans.

# Etat » signifie le Gouvernement de la République du C meroun, [Administration

“centrale et ses services déconcentrés.

y « Etude de faisabilité » signifie un rapport qui fait état de la possibilité de la mis
exploitation d'un gisement de minerai a fintérieur du f
prog: amme proposé pour une tr

&: indicatif mais sans limitation ;

en
inétre cl exposant le
en exploitation, lequel devia comprendre, a titre

a) levaluation chifffée de linyportan
exploilables du minerai ;

b) la détermination du procédé de traitement métallurgique du minerai ;

©) une planification rexploitation miniére appuyée par un profil de
production

d) la présentation d'un programme de construction de la Mine, détaillant
les travaux, équipements, installations et fournitiwres requisés pour la
mise en production commerciale d'un gite ou d'un gi
“les coiils estimatifs s'y rappottant, ac
effectuer annuellement

e) la déclaration déctive

2 el de la qualité des 1éserves

sement ainsi que
ccompayne des dépenses a

Hes conditions dinfastructures atlendues +

£) une notice d'impact socio-économique du projet, particuligroment sur
les populations locales ;

g) une étude d'impact du projet sur environnement (terre, cau, faune,
flore, établissements humains) avec
appropriées ;

h) létablissement d'ur plan relatif a la commercialisation cormprenant les

points de vente envisagés, les clients, les conditions de vente et les
pix;

i) des projections financiéres claires et complétes
dexploitation ;

j) les conclusions et recommandations quant a la laisabilité économique
et le calendrier airété pour la mise en vente de ta production
commerciale en tenant compte des points a), c) el i) Gi-desst

“¢k) les propositions du demandeur sur le recrutement et la formation des
camerouna

1}.un projet de convention miniére ;
oo a 2 bel Da Le

des recommandations

pour la période

i atc)

PREAMBULE

Vu fa loi n°004 du 16 avril 200
felative 4 la prospection, a |
minétales

1 portant Code minier de t
la recherche, & explo
ainsi qu'au trailement, au
alisation des substances minér

a République du Cameroun
tion de gites de
transport, a ta tre
ale:

substances,
formation et a ta

commerci;

Considérant que les gites naturets de substances mind:
le sous-sol de la République du C:

les Contenus dans le sol et
ameroun, sont de plein droit fa propriete det Etat ;

y Considérant que ces substances mises en valeur jouent un rola impertant dans le
+ développement économique du Cameroun ;

Considérant quo lEtat, eu &
travaux de recherche et
initiative priv

gard i limportance des investi
Sexploitation de

ements nécessaires aux
cS substances miniéres,

@ fail appel a

Considérant que C&K MINING INC
'expicitation mnicre
coordonne:

désireuse d'entreprendre de:
lu Cameroun, a sollicité un Permis d'Exploit
des sommets du périmete sont reprises 4 tannexe 1,

opérations
ation dont

Na été convenu es

qui suit

Titre 1 ~ Disposrians GEIERALLS

Article 1%.

Objet de ta convention

4a présente Convention a pour Objet _de_développer et Wexploiter |
minerales contenues dans le périmetre du permis Mobilong
deoils et obigations des Parties

lessourees
N prévise en outre I

Article 2.- Définitions

. 1) Aux fins de la présent

le Convention, les tern
inification suivante :

eS et expressions Craprés ont la

SAMEROON AND KOREA miNiInc

REELS AS sdemaalntte tae MiHh atone

TaN Ua sbarnbor a nates
Ta ame edan wl ATARI VAR eI

IBS ORR AZATS ir tesnthe wdnianiaan

| - unplan-de développement et d'exploitation du gisemont ;
_: un programme de protection et de gestion de environnement
| comprenant, entre autre, un schéma de réhabilitation des sites
exploité:
| - le racépissé de versement du droit fixe

« Exploitation Miniere » signifie l'activilé miniére qui fait suite a lactivite de
recherche miniére, a l'exception des activités d'exploitation artisanale qui
Trimprquent pas lobligation d'activité de recherche préalable. Elle se déroule en
deux phases successives :

- Ja phase des travaux préparatoires ou phase de développement ;
- a phase de production qui inclut "extraction du minerai brut, le lavage, le
1 triage, le raffinage des concentrés, la transformation et la commercialisation.
Sont inclus dans cette phase, les travaux de réhabilitation du site minier qui
1 peuvent avoir lieu apres Tarrét de fa production. Elle débute 4 la date de la
premiére production commerciale

| « Mines » signifie 'ensemble des infrastructures de surface et soulerraines utiles a
Frexploitation “du gisement ainsi que les installations annexes nécessaires 4

eo et au traitement du minerai.

«Ministére» désigne ‘Administration en charge des mines et de la géologie

P' «Opérations Miniéres» signifie toutes les operations relatives a Factivité miniére qui

i Jassiquement

- la prospection ;
| - tarecherche
-  feyploitation comprenant les travaux préeparaloires a la mise en exploilation,
extraction, \e lavage, le triage, le taffinage, la transformation, la
| commercialisation du minerai et tes travaux de fin exploitation du gisement
I « Pavticipation de l'Etat » signifie la participation de YEtat au capital de la Société
d'Expioitation telle que prévue par le Code minier.

i « Partio(s)» désigne Etat eVou C&K MINING INC.

ant la surface du terrain pour lequel un tite
accordé.

i Périmétre » signifie le contour Tim
minfer ou un permis de reconnaissance

Kerecmttincds Aanteratony HRIreR TeITEtgTINrE tere tt Seeristet rere4 Art gos

Ps

fy Permis d’Exploitation » désigne le déciet du Président de la République accordé
Eperes avis du Ministre chargé des mines en vue de I'extiaction des substances
} rinérales solides, liquides ou gazeuses dans n'importe quel procédé ou mathode de
iy terre ou sous la surface de fa terre afin d'en extraire les substances utiles

f° Produit » signifie toutes substances minérales ou tous minerais extrai
»érimétre a des fins commerciales.

du

: Société » désigne la personne morale créée par une convention py elle deux

13 plusieurs personnes, voire une seule personne affecte(nt) 4 une activité des biens
en numéraires ou en nature, dans le bul de jouir des bénéfices ou des économies
pouvant en résulter.

wr Société affiliée » signifie toute personne morale qui controle directement ou
BGiacisnct une partie ou qui est contrélée par une personne physique on morale
+ qui controle une pattie ; il faut entendre par contrdle la détention, directe ou indirecte,
lu pouvoir d'orienter ou de faire orienter la gestion et la prise de décisions par
Texercice du droit de vote, au sein des organes délibérants.

a. Société d’Exploitation » signifie une socidlé détentrice d'un titre minier pour la
mise en valeur d'un gisement en vue de la commercialisation des substances
a ales issues du permis d’exploitation

« Tiers » désigne toute personne physique ou morale autre auc les Part
coatractantes et les Sociétés affiliées,

i Titre Minier » signifie lautorisation d’exploitation artisanale, te 7
recherche, le permis d'exploitation accordés conformément aux dispositions du Code
ier.

2) Les termes et expressions ulilisés dans la Convention miniére ne peuvent sous
Pee motif, contrevenir a ceux contenus dans les dispositions du Code minier,

Article 3.- Durée

La présente Convention est valable 4 compter de la date de son entrée en vigueur
pour une durée égale a celle du Permis-d'Exploitation. Elle est renouvelable a la
demande d'une Partie pour une ou plusieurs périodes de dix ans chacune,

de vie somelamantaire démontrée dans las mémnr cond

= renonciation totale par C&K MINING INC. au titre minter objet de la présente

Convention,
= retrait dudit titre en application des dispositions d

Convention

Je l'article 30 de la présente

Articte 4.- Description des activités de C&i¢ MINING Inc,

es activilés couveites par la Convention Miniére comprennent la phase
once du gisement, ¥ compris toutes les. activités nécessaires ou utiles 2
{activité principale. La société d’exploitation ménera les activilés miniéres suivant les
festes de l'art telles qu’elles sont appliquées dans Jes exploitations minires.

INING. INC. pourra_entreprendre a_Fintéries >Dérimetre, des activités
oration miniére complémentaires.conjointement a ses activités. d'exploitation
décriles au paragraphe_ précédent. sans. quil soit nécessaire détre détenteur d'un,
‘mis de Recherche.

Article 5.- Coopération de VEtat

{ facilitera, dans toute la mesure dy possible et par tous: les moyens qu'il jugera
ja transformation et la

les avaUx etl Vue. de _lexploitation,
ue pour la recherche

des produits que recéle le gisement, air
dg Nouvelles reserves.

‘ ‘
6.- Participation de l'Etat

* 4) C&K MINING INC. attribue 4 lEtat, a tite yracieux et exempts de toutes charges,
dix pour cent (10 %) des parts ou actions d'apport de la Société d’Exploitation. En
cas daugmentation de capital, cette participation spécifique de Etat dans le capital

| de C.&K MINING INC. ne saurait connaitre de dilution.

sre des actions en numéraire de C&K MINING INC, a
%) maximum & partir de la premiére année de
Dans ce cas, I'Elat sera assujetti aux

2) Etat pourra en oulre, SouSC
hav‘eur de quinze pour cent (1S
production de la partie conglomératique
mares droits et obligations que tout actionnaire.

atticipation en numeéraires de Etat ne seront

Les droits et obligations résultant de la p:
{ intégral du montant sousctit

effectifs qu’a compter de la date du versement
fe

erryne a — Deere FF ORTIGAS TIONS DECRK MINING INC.
Arve ectenten Sh rene ean iaptmmunnnnnamnee neem
4 a

. a ar)

MINING INC., ses Sociétés affi

C&K MINING INC., ses Sociétés affilices ol sous-taitants utiliseront autant qu'il est
Possible les services et matiéres premiéres des sources locales ainsi que les
Proauits fabriqués au Cameroun dans la mesure ot ces servic

et produits seraient disponibles a des conditions compétitives en termes de prix,
qualilé, garanties et délais de livraison

matiéres premiéres

Article 8.- Emploi du personnel national

1) Pendant la durée de la présente Convention, C&K MINING INC. s'engage a:

employer en priorité du personnel local afin de lui permettre d'accéder a tous
les emplois en rapport avec ses qualifications professionnelles. A cot effet,
C&K MINING INC. mettra en ceuwe et en concertation avec les instances
compétentes de I'Etat, un plan de formation et un systéme de promotion de ce
personnel ;
respecter fa législation et la réglementation du travail en vigueur, notamment
en matiére d’hygiéne, de sécurité et de santé au travail, de sécurité sociale et
de pratique des heures supplémentaiies ;
= promouvoir au fur et a mesure, le temp!
par des personnels locaux ayant suivi
mémes experiences en cours d'emploi ;
ratiquer aucune discrimination de quelque nature que ce soit fondée sur la
race, la religion, la nationalité, le genre ou le sexe,

cement du personnel expatrié qualifié
s mémes fortnations et acquis les

&K MINING INC. inclura dans ses contrals avec ses cocontractants, une exigcnce
Stinilaire ainsi qu'un engagement de leur part d'inclure cette méme exigence dans
Rreurs contrats avec les sous-traitants.

terme de la présente Convention, ou de lactivité d'exploitation, C&K MINING

IC. assurera la liquidation de tous droits acquis ou dus au personnel.

Scus réserve des dispositions de l'article 8 de la présente Convention, C&K
es et sous-trailants, peuvent engager pour leurs
tivités au Cameroun, le personnel expatrié nécessaire a la conduite efficace des
rations miniéres dexploitation dont les compétences sont déficitaires au
eroun

Je Linet tabtegenmentatis: TAR halides

INC. s'engage a contribuer a implantation, "augmentation ou lamélioration
d'une infrastructure médicale el scolaire, au profit de son personnel a une
distance raisonnable du gisement correspondant aux besoins normaux des
travailleurs et de leurs familles, ainsi qu'un centre de formation aux techniques
d'exploitation et de traitement du minerai,

C&K MINING INC. s'engage 4 meltre en oeuvre et a financer un programme
de développement communaulaire intégrer tel que prévu dans le Plan de
Gestion Environnemental et Social pour améliorer les conditions socio-
économiques locales. Ce programme sera disculé el exécuté par une

structure qui servira d'interface entre C&K MINING INC. ect les populations
1 concemnées.

| Article 11.- Protection du patrimoine public et de environnement

2

1) C&K MINING INC. préservera les infrastructures utilisées. Toute détérioration au-

| dela de l'usage normal de infrastructure publique, clairement altribuable a C&K
MINING INC., sera réparée par celui-ci.

| 2) C&K MINING INC, s'engage :

| - @ prendre les mesures préconisées par "Etude Impact Environnemental
approuvée lors de Ja demande du permis d'exploitation ;

+ de faire rapport de son ectivité en matiére de protection de l'Environnement

1 dans les rapports d’activités dus par C&K MINING INC. de lout litre minier

dans !e cadre de la présente Convention conformément a la réglementation
i miniére en vigueur,

3) C&K MINING INC, s'engage a ouviir et alimenter un compte fiduciaire 4 la Banque
des Elats de l'Afrique Centrale, ou dans une banque conmerciale de premiére
catégorie du Cameroun dans te but de servir 4 la constitution dun fonds de

Brestraticn de remise en état des sites miniers tel que défini par la régiementation
miniére pour couvtir les coals de la mise en couvre du programme de préservalion et
de habitation de environnement, Les sommes ainsi utilisces sont en franchise de
Timnat sur les bénélices industriels et commerciaux, ceci plication de l'article 86
du Code niinier,

Bess MINING INC. reconnait étre informe des modalités d’alimentation et de gestion
de cy: fonds définies par la réglementation miniére,

B, C&K MINING INC. s'engage @ respocter te code de Henvironnement, les lois.
V—_V—V—e ot fours textes d'appticntion,

) OAK MINING ING, senamge & ae saumetire mu pantrdim den nenaetiongs fh

a

Tadministration en charge de environnement conformément atc mesures provues
par le plan de gestion enyironnemental, suivant un calendrier préctabli ct approuve
inistre chargé des ~

Article 12.- Trésors et fouilles archéologiques

4) Toute la richesse archéologique, tous trésors, tous autres éléments jugés de
valeur, découverts dans le cadre de |'exéculion des travaux sont ct demeurent la
propriété exclusive de I'Etat. Ces découvertes feront Vobjet d'une déclaration
immédiate de la part de C&K MINING INC. au Ministére en charge des mines.

2) Si le périmétre fail ou fera l'objet de fouilles archéologiques, C&IK MINING INC.
s'engage a conduire les travaux de maniére @ ne pas en nuire ta poursuite ou la
conduite.

icle 13.- Exploitation miniére du gisement

1} Outre les obligations définies pat ailleurs, C&K MINING INC. est tenu lors de
Texploitation du gisement objet de la présente Convention miniére, de veiller a la
mise cn application des dispositions prévues par les ailicles 84 ct 85 du code minicr
netamment :

i
4
q
a
a
a
R
F

- la conduite des opérations miniéres suivant les régles de Natt, de inaniére a
garantir la sécurité des personnes et des biens;

- Yélaboration d'un réglement relatif a la sécurité et a Mhygiéne, ce régiement
devant étre soumis a l'approbation préalable du Ministre chargé des mines,

- le maintien des ouvrages et installations d’exploitation, de secours et de
sécurité conformément a la legislation, a la réglementation et aux normes en
vigueur,

- le respect des conditions techniques et réglementaircs édicte en maticre
d'explosifs, d'hygiéne et de sécurité, de protection du patrimoine végétal et
animal, des sites el monuments historiques et archéologiques Classées ou en
voie de l'étre, des voies d'écoulements d'eau el d'alinientation en eau potable,
diirrigation ou destinées a lindustne.

2) Apres la signature de la présente Convention, C&K MINING ING. débutera le:
2, travaux de développement et de construction de ta Mine dans un délai d'un (01) an,

4 compter de la date d’octroi du Pennis d’Exploitation. La période de développement
et de construction sera celle préevue dans rEtude de Faisabililé, mais qui ne devra en
2 nérinetin die tron (OD) ana, A comntar de ta date diactroi cu

RATA Ne THAN,
Oe to tiny cB NLD AA a aT RA NNT a oo ALAIN LAN oR AS

4) C&K MINING INC. souscrira une police d'assurance spéciale conire les risques
miniers majeurs.

5) C&K MINING INC. pourra, sous éserve de lapprobation préalable du Ministre

chargé des mines, adapter le programme d'Exploitation miniére propose dans I'tude
de Faisabilité, Tout refus sera motive.

6) Si C&K MINING IN nvisage un arrét de I'Exploitation pour quelque motif que ce
soit, il en avisera le stére en charge des mines, piéces justificatives a Tappui.
Pendant l'arrét de la production, C&K MINING INC. continuera la maintenance et
lentretien des ouvrages et équipements miniers, sauf usure normale, pour empécher
quills ne se détériorent, et ce, jusqu’a la reprise des aclivilés.

7) £1 la période d'arrét dépasse trois (03) années consécutives, I'Elal pourra, au

moyen d'un avis préalable de six (06) mois 4 C&K MINING ING., dénoncer la
| Convention Miniére. Dans ce cas, C&K MINING INC. s'engage a transférer a l'Etal,
sans frais ni taxes, tous les équipements fixes de la Mine nécessaires a l'Exploitation
Minizre a la date d'expiration de ce préavis. A cetle méme date, toutes les
obligations ct responsabilités relatives a la Convention Miniére ou a la Mine, a
exclusion des obligations environnementales, incomberont a "Etat,

8) Aucune stipulation du présent article 13 n'est sensée limiter le droit de C&K
MINING ING, de suspendre ou de réduire la production ;

a) dans le cadre de ses activités pour des raisons d'ingénierie, d'entretien ou
autres raisons téchniques déiment justifiées; ou
b) encas de force majeure, en vertu de l'article 34 ci dessous.

9) G&K MINING INC, est tenu lors de lexploitation alluvionnaire a poursuivre les
travaux diaffinage de l'information géologique et miniére sur ta partie
conglomératique du gisement en effectuant :

a) des Wavaux de cartographic détaillée 4 grande échelle ,

b) des travaux de géophysique aétienne ou au sol ;

c) des travaux de sondage et de forage 4 une maille de 25x25 motes.

es

Ce! ensemble de travaux englobera des dépenses minimales d'un montant de deux
imifiions deux cent ving! neuf mille cing cent dollars U.S (2.229.500 USD)

Article 14.- Comptabilité

4) C&K MINING INC, s'engage pendant la durée de la présente Convention

- atenir une comptabilité détaillée conformément au plan complable en vigueur
porampaante ges, igces iustificatives permettant den vérifier

pes Sb baat eS ates Deals

4 ouvrir a inspection des représentants de (Etat dament autorisés, tous

comptes ou écritures ot qu'ils se trouvent lorsquiils se rapportent a ses
opérations au Cameroun.

2) C&K MINING INC. fera vérifier annuellement a ses frais, ses états financiers par
un cabinet comptable reconnu et autorisé a exercer au Cameroun, Le cabinet fera
Parvenir une copie de ce rapport de vérification au Ministére en charge des mines qui
se réserve Ie droit de procéder a tout moment 4 un audit de C&K MINING INC., par
toute institution qui on a les competences

Article 15.- Inspections et rapports

1) Pendant la phase d'exploitation, C&K MINING INC. s'engage a se soumettre, a la
surveillance administrative et au contrdie technique des travaux d’exploitalion des

substances minérales des Ingénieurs et Agents habilités de la Direction dus Mines et
de la Géologie.

A cet effet, le personnel désigné par (Etat aura accés, sans nuire aux travaux
Wexploitation, 4 tous travaux, installations et sites concemes par leur contréle. Ce
nersonnel pourra se faire re inet tout échantillon de minetai aux fins d'a nalyss
consulter les documents, rapports et autres données relatives
| d'exploitation et procéder a toute enquéle nécessaire en vue de ¢

s‘assurer du respect
des dispositions du Code Minier, de son décret d'application et de la présente
\ Convention Miniére.

aux activités

2) C&K MINING INC, adressera au Ministre chargé des mines au plus tard le quinze

j (15} de chaque mois, une copie des connaissements pour toute expédition de
produits effectuée au courant du mois précédent,

] C&K MINING INC, fera parvenir au Ministre chargé des mines, avant le 31 mars de
chaque année, un rapport d'activilés relatif a Vexercice fiscal précéedent.

Ce apport contiendra notamment :

+ les quantités et les qualités des malitres expédiées ;

> un état récapilulatif du personnel de C&K MINING par catégorie ;

que des incidents significatifs en matiare de protection de fenvironnement, en
précisant les caractétistiques de ceux-ci ainsi que les mesures plises pour en
empécher le renouvellement ou pour en limiter les conséquences ;

j + la liste des accidents ayant eu pour résultat une_cessation dopérations ainsi
i

SADR N W F A AW RINE AEM ta Bmd Ae oo

i d'exécution du Plan de Gestion de l'Environnement

(piration de tout Permis d'Exploilation ou de son évenluelle période de
ement, C&K MINING INC. devra soumettre a l'Etat un rapport deéfinitif ainsi
3 rapports, toutes cartes, toutes carottes de sondages, lous !evés aéroportés
$s données brutes qu'elle a acquis au cours de la période d'exploitation.

rapports et leurs données rendus obligatoires par le Code minier, deviennent

apricié de Etat dés leur réception. Ils sont soumis aux conditions de
Jentialité définies a l'article 103 du Code minier. Tout autre rapport ne peut étre
nuniqué a des tiers sauf autorisation de C&K MINING INC.

‘Elat se réserve le droit de se faire assister a ses frais et tout moment par une
iclure d'inspection reconnue, afiy de contidler les renseignements que C&K

NING INC., ses Sociétés affiliées ou sous traitants, lui auront fournis en vertu de la
3sente Convention.

+ Un registre de contrdle des teneurs en métal ou en produit fini sera tenu par la

rate d'Exploitation pour chaque expedition en dehors du pays et le Ministre
shugé des mines pourra faite vérifier et controler chaque inscription au tegistre par
ses représentants dament autoriseés.

7) Toutes les informations porlées par C&K MINING INC. a la connaissance de l'Etat

€% application de la présente Convention seront traitées conformément aux
dispositions du Code minier,

8) C&K MINING INC. s'engage a transformer quinze pour cent (15%) de la
production du diamant extrait au Cameroun. Celle transformation commencera a
partir de la premiére année de sa production conglomératique.

TITRE HI: OBLIGATIONS DE

Article 16, - Garanties générales

1) En application des dispositicns de l'article 15 du Code minier et sous téserve du

drsit de préférence et de préemption, ainsi que des engagements souscrits, Etat
gatntit 4 C&K MINING INC. :

- le droit de dis,

poser librement de ses biens, et d'organiser a& son qré son
entran:

(mre dmereate mime Oh Hee Meeeneiousgnertt Sea =
Sov Imre Saal ea MERRIE RY Cok eoamtenes wemnt ence the Eeiamsil

services ;

- la fibre circulation sur fe territoire national des bi
substances et lous produits provenant des activile
d'exploitation ;

ainsi que toutes
de techerche et

- Ie libre accés aux matiéres premiéres et aux intants.

2

L'Etat garantit en outre 4 C&K MINING INC. :

fa libre importation des biens mobiliers, matériels, équipements, véhicules et

autres intrants, sous réserve du respect de la réglementation douaniére qui

leur est applicable ;
’

= le droit importer tous équipements, piéces de rechange, pro

boissons liés aux activités sur le territoire national, méme

ions, vivres et
ils ne sont pas
direclement nécessaires aux travaux de recherche, d'exploitation ou de
transformation des produits extraits, en payant toutefois les droils y afferents ;

le droit d'exporter les substances extraites, produites ou transformécs ct de
faire libroment le commerce de telles substances ; et

i

= lexécution de tous les contrals a la condition toutefois que ces contrats aient
q @l& élablis a des conditions concurrentielles du point de vue du marché
. mondial. Tous les contrats entie C&K MINING INC. et Etat, d'une part, les
j Sociétés affiliges et les sous-traitants d'autre part, ne pourront étre conchis &

des conditions plus avantagetses que celles d'un contrat négocié avec des
tiers.

| Article 17.- Droits découlant du permis d'exploitation

4 VElat garantit 2 C&K MINING INC. le droil d'utiliser lintégralité des droits Hcoulant

cu permis d'exploitation, de ses renouvellements et extension pendant toute la durée
de sa validité. I s'engage a examiner dans un délai prescrit par la réglementation
sainigre, les demandes de renouvellement du permis d'explot Le
renouvellement est de droit si C&K MINING INC a Satisfait aux obligations mises a sa
charge par le Code minier et ses textes d'application.

- La demande de renouvellement doit étre déposée trois (03) mois avant expiration
de la période de validité du permis.

Arsitm demic Meeemenennem aeetene tate emeebiomm mt Pravam mn cier
Ashram ae OM MH AUR ERNE ANNALS MUI eRe AM ENB Dod Pine AI

pA
!

conduite des travaux d’exploitation seront accordées ou prises avec diligence dans le
respect des-condilions téglementaires générales et de celles spécifiquement prévues
parla présente Convention,

2) L'Etat s'engage 4 n’édicter, a 'égard de C&K MINING ING., les Sociétés affili¢es
cl les sous-traitants ainsi qu'a Végard de leur personnel, aucune mesure en matiére
de législation du travail ou sociale qui puisse étre considérée comme discriminatoire
, Par rapport a celles qui seraient imposées A des entreprises exergant une activilé
{  similaire au Cameroun. De méme, lEtat garantit que ces personnels ne seront, on
aucune matiére, l'objet de discrimination

\ 3) L'Etat garantit & C&K MINING INC. loccupation et futilisation de tous terrains
neécessaires aux travaux d'exploilation du ou des gisement(s) faisant l'objet du
mis d’Exploitation dans le cadre de la présente Convention 4 Vintérieur comme a
textérieur du périmétre et dans les conditions prévues par le Code minier.

j C&K MINING INC. devra payer aux personnes expropries et déguerpies, dans le
i cadre des travaux sus évoqués, une indemmnilé juste et préalable. Ihen sera de méme
au profit Je toute personne bénéliciae des droils ou des biens diment constatés
par la commission de constat et d’évaluation. Toutefois, "Etat garantit C&K MINING
INC. contre tous recours ety indemnisation initiés par les sociélés fores|
fitulaires des titres d’exploitation dans la méme zone.

nies di

En vue de réaliser les objectifs de la présente Convention, C&K MINING INC, peut
utiliser les matériaux dont ses travaux entrainent fabattage et les éléments trouvées
dans les limites du Périmétre du Permis d'Exploitation, confor
dispositions de larticle 74 du Code minier.

nent aux

Article 19.- Stabilité du régime juridique et fiscal

a tk Se SS

4) LEtat garantit a C&K MINING INC, aux Socidlés affiliges et aux sous-trailants,
conformément aux dispositions de farticle 99 du Code minict, la stabil des.
conditions qui lui sont offertes au titre «

- du régime fiscal ct douanier ; 4 ce litre, les taux ct assiclles des impdts ct
taxes susvisés demerent tels quills étaient a ta date d'attribution du permis

d'exploitation, aucune nouvelle taxe ou imposition de quelques natures que Ce
soit ne sera applicable a C&K MINING INC., titulaire du Permis d'Exploitation,

alexception des droits, taxes et redevanens miniéres ;

. dala raglamantation des changes

reine age
renouvalionanta

LatiBEART iene AUR St eettes Temtammeanns EE

Jo

activites entreprises dans le cadre de la presente

pasha fElat n'apportera aucune modification aux régimes juridique, cal,

douanier et du contréle des changes actuellement en vigueur, susceplibles de
obligations de C&K MINING ING. et des

2) En ce qui concerne les

produire un effet negatif sur les droits et
tiers benéficiaires tels quiils résuitent de la prdsente Convention. Aucune mesure
lagislative, réglementaire ou administrative contraire aux dispositions de ta
présente Convention ne sera appliquée 4 C&K MINING INC. ou aux Tiers
béncficiaires sans le. consentement préalable et écrit de C&K MINING INC.

2 ci-dessus, lorsque C&K MINING
aire ou administrative prise par
ions d&coulant de la
1s benéficiaires, C&K
appliquée, ni aux Tiers

3) Nonobstant les dispositions de lalinéa 19.
ING. estime qu'une mesure législative, réglement
VEtat produit un effet défavorable sur les droits et oblige
présente Convention pour C&K MINING ING. ou les T
MINING INC, a le droit de demander que celle-ci ne lui soit

bénéficiaires.

Acet effe!, C&aK MINING INC. adressera au Ministre chargé des mines une requéte

1 les molifs sur fesquels se fonde son opinion, Dans un délai de deux (02)

exposan!
e de réception de ta requéte de C&K MINING, le Ministre

mois a compter de la dat
peut:
de C&K MINING ING, auquel cas ce dermier peut

- soit rejeter la requéte
formément aux lemes de la présente Convention,

recourir a arbitrage con!

ions nocessaires Pour

ie at prendre les dispositi
a C&K MINING ING.,

~ soit admettre cette requél
ne soil appliquée

s'assurer que fa mesure en cause
ni aux Tiers bénéficiaires:

ne 19.3 ci-dessus, entraine 19
a C&K MINING ING. el aux
ée en vigueur de la (des)
ts

4) L'introduction de la procédure prévue av paragraph
suspension de application de la (des) rmesure(s)
Jers bénéficiaires, a compter de la date dientr
mesure(s). La mesure contestée ne s'appliquera que dans le cas

- larequéte de C&K MINING INC, aura Ale rejetée; ct

Ca MINING INC, n'aura pas déposé de demande d'arbilrage dans Un

délai de deux (02) mois.

onfirmeé te rejet de la requé

_ une sentence arbitrate aura ©

saaeeitetlenly Ue: nents

Fi dans la filiére du diamant au Cameroun, bé

néficie d'une ou plus
conditions qui,

2 par CAI. MINING INC. ©
étant plus favorable que celle prévue dans ta présente Convention, le ber
de cette ou ces condition(s) sera appliqué & C&K MINING ING. sa demande

ans Fensemble, est consider

2)

j L'Etat garantie 4 C&K MINING INC., a ses Sociétés affili@es et a ses sous-
traitants, ainsi qu’aux personnes réguliérement employées par ces derniers,
j quiils ne feront lobjet d'aucune discrimination.

Article 21.- Expropriation

L'Etat assure C&K MINING INC. et les sociétés affili¢es qu'il n'expropricra 4 leurs:
a installations mini@res. Toutefois si les circonstances ou une situation particuliére
ammiandait une telle mesure,

s'engage, conformément au droit camerounais
h aux conventions internationales applicables, & verser aux intéréts lésés une
{_ indomnite juste

a TITRE VW : DISPOSTTIONS PINANCIERIS, PISCALES EP DOUANIERES
a

Article 22.- Régime fiscal

a Le régime fiscal global applizable 4 C&K MINING INC., 4 ses Sociétés affiliées et
sous-traitants, dans. le cadre de ses Opérations Minitres liées au Pennis
3 «Exploitation objet de la présente Convention se compose =

t =
- de taxes el redevances miniés
d'application ;

définies par le Code minier et son décret

= des dispositions générales définies par le Code Général des Impéts, y
compris des exonérations spécifiques, le Code des Douanes avec des
aménagements particuliers ,

{ciles que prévues par le Code Minier.

A Article 23.- Taxes et redevances miniéres

5

+) C&K MINING INC. est assujetti au paicment des taxes et droils miniers suivants :
- droits fixes pour loctioi, le renouvellement, la cession des Pernis ~
d'Exploitation;

~ taxer
settee

rficiaires annualias établies en fonction de la surface du Permis
et ae ee re eT patent

2

pourcentage de la valeur "FOB" de la production de FExploitation

2) Le montant des droits fixes, des taxes superficiaiies et des todevances
proportionnelies dues, les modalités de régicment de ces droits, taxes et redevances
sent déterminées conformément a la réglementation miniére en la matiore

Article 24.- Régime fiscal et douanier applicable en phase de travaux
préparatoires.

1) C&K MINING INC, bénéficiera, pendant la phase des travaux preparatoues,

fexenération des droils d’enregistrement relatifs aux opérations minicres a
l'exception de ceux afférents aux baux et locations 4 usage d'habitation ;

lexonération des impdts suivants

© Impats sur les sociétés (1.8.) ;

o Impots sur les bénéfices industricls ct commerciaux (B.1.C.) ;

© Taxes Proportionnelies sur les Revenus di
(LP.R.CM);

© Taxe spéciale sur les romunérations ver

» Taxe sur la valeur ajoutée (T.V.A.)

pitanx = Mobiliers

a réwany

2) C&K MINING INC. bénéficiera pendant fa phase des travaux préparateires de
l'exenération des taxes et droits de douane sur les matériels, matériaux, intrants et
biens d'équipement nécessaires a la production ainsi que
de rechange accompagnant 'équipement de démarrage,
de tourisme, de matériels et fournitures de bureau

ur le premier lot de pieces
lexception des vehicules

3) C&K MINING IHC. bénéficie:a également :

= de Fexonération des taxes et digits de douane sur PEquipement ve
remplacement en cas d'incident technique et sur Féequipement devant
sorvir 4 une extension de exploitation ;

de lexonération totale jusqu’a la date de ta premi¢ve production
commerciale cunstatee par arrété conjoint du Ministre charg: mines et
du Ministre chargé des finances, des taxes et droits de douane sur
limportation des intrants ;

- de Vexonération toile jusqu'a la dale sie la premiere production
commerciale constatée par arcl

 conjoints du Ministre chargé des mines

et du Ministre chargé des finances, des taxes et droits de douane sur
J rie Hintirinue St mmidrinia ndrananimne & la nanateictinn dee

Se tage Wrest

ry

spécifiques.

Toutes les exuné

‘ations douaniéres prévues dans ta présente Convention exclient
ies taxes pour services rendus

4) La liste des matériels, matériaux, machines et équipements ai
el pisces détachées pouvant bénéficier de lexonération prévue at
sera soumise pour validation a la Direction des Mines et d

que des paities
alinéa precedent
» la Geologie

Pu cours de la verification de la iste miniére détaillée, la Direction des Mines et de la
ologie pourra, le cas échéant, demander 4 C&K MINING INC.

- d'opérer des rectifications jugées nécessaires ;

de fournir des informations compléamentaires destinces 4 conforter ou
éclairer le contenu de la liste

En cas de recevabilité, la Direction des Mines et de la Géologie transmet fa liste
miniére détaillée revétue de son visa d'approbation a VAdministration des Douanes
ainsi qu'a C&K MINING ING. dans un délai de quinze (15) jours ouvrables

de la date de réception de cette liste miniére détailiée

& compter

A défaut pour ta Direction des Mines et de la Géologie de notifier au titulaire ou ala
société d’exploitation qui lui soumet une liste miniére détaillée, une demande de
rectification ou d'informations complémentaires ou un refus dment motivé dans un
délai de trente (30) jours d’compter de ta raception de ta liste minisre détaillee, une
telle liste miniére détaillée est reputée approuvée,
5) Les matériels, matériaux, machines ct équipements qui ont servi dans la phase de
iccherche ou exploration et devant étre utili dans la phase d'exploilation,
Joivent étre repris dans la liste des équipements d’exploitation

8) Toute cession a des tiers des matériels et équipements s
subordonnée a l'acquiltement préalable des droits el taxes de douane y all

7) Nonobstant les ciauses sus-visées, s'il advient que, pendant la phase des travaux
préparaloires, C&K MINING INC. procéde déja a exploitation du diamant
notal

went en ce qui conceine la partie alluvionnaire, ladite exploilation cst soumise
au régime fiscal de droit conmun tel que défini par le Code minicr, le Code Général
des Impats et le Code des Douanes.

8) Les dispositions de Valinéa 7 sus-visé ne font pas obstacle a l'application des
Bila kss Ase ee Poet, tan

oo miattriete of Aquingmente meses

9) Pour !'application des clauses visées aux alinéas G, 7 et 8 ci-dessus, il est fait
obligaion 4 C&K MINING INC. de tenir deux complabilités séparées dont lune
relative a {exploitation de la parlie alluvionnaire ct fautre concernant les travaux de
recherche et de construction de la partie conglomératique.

40) Pendant la phase de travaux préparatoires, C&K MINING INC. bénéficiera de la
procéuure d'enlévernent direct ainsi que de la dispense de contréle et de vérification
conforménvent a la procédure en vigueur,

41) Pendant la phase des travaux préparatoircs, ct s'agissant spécifiquemen! des
s activités liges a la poursuite de la recherche dans la parlie conglomeératique telle que
preserite par le-Gouvernement, C&K MINING INC. pourra poncluellement bénéficier,
sur l2 base d'une liste de matériels approuvée par la Direction des mines ct de la
| géotovie, des incilations douaniéres applicables en phase de recherche, en
application des dispositions combinées du Code des Douanes CEMAC el de Ia loi
aan du 16 avril 2001 portant Code minier,

| Article 25.- Re

ne fiscal et douanier applicable en phase de production

4) Ce" MINING ING. sera soumtis, au cours de la phase de production, 3 un réqime
fiscat de droit commun. C&K MINING INC, sera toutefois exonérée de ta contribution
3 la patente et des droits d'uniegistten
Fexclusion de coux afferents aux baux et loc:

{ rclatifs aux Opérations Minicres, a
tions a usage d'habitation

2) C&K MINING ING, bénéliciera de Venregistiement gratis des ac!
société, de prorogation et d'augmentation du capital, conformément
de l'article 536 du Code Général des lmpéts.

de eréation de

3) Les produits destinés 4 exportation sont soumis au taux zéro de la taxe sur la
valeur ajoutée (T.V.A.) lorsque lesdits produits sont assujettis a cette axe. Toutefois
les produits mis en consommation sur le marché local sont passibles des dioits et
faxes qui frappent les produits similaires mportés.

@chantillons destinés aux analyses et
extrails et transformés localement dans
che ou des Permis d’Exploitation en découlant, est

4) exportation, par C&K MINING INC., dé
stricls ainsi que d2 tous produ

Article 26.- Autres dispositions fiscales

BREE Melartoy APleGRMRR  o d Se

\rticle 27.- Garanties financiéres et réglementation des changes

) C&K MINING INC., titulaire du permis d'exploitation et ses Sovicles attilices sont
soumis a la raglementation des changes en vigueur au Cameroun. A ce tite ©!
serve du respect des obligations qui lui incombent, notamment en mater:
Jementation des changes, C&K MINING INC., est autorisé a:
appeler tous fonds acquis ou empruntés a tétranger, nécessaires 4 la
| conduite des opérations miniéres |

i transférer a Vélranger les fonds destinés au remboursement des detles
4 contractées 3 Yextérieur en capital et intéréts ainsi qu’au paiement des
j fournisseurs élrangers pour les biens, et services nécessaires a la conduile
HY dos Operations Miniéres;

_ transférer a Fetranger les dividendes et produits des capitaux invests ans
que le produit de {a liquidation ou de la réalisation de leurs avoirs ;

- accéder librement aux devises au taux du marché et convertir fibrement la
monnaie nationale et autres devises

») C&K MINING INC. peut étre autorisé par le Ministre chargé des finances a ouvrir
' auprés d'une banque intermédiaire, un comple en devises pour le traitement de ses.
erations.

) C&IK MINING INC, peut également, sur demande, bénéficier de Vouverture aupres
Banque des Etats de J'Afrique Centrale (BEAC) d'une part, d'un compte de
domiiliation qui encaisse les recettes 9) erées par la commercialisation des
ances extrailes et d'aulre part, dun comple de régien ats extérieurs qui sett
ents des différents engagements financiers vis-a-vis des partenaires
situés a l'etrangct.

4) i ast garanti, au personnel expatrié de C&IK MINING INC. résidant au Cameroun,
fa thre conversion et le libre transfert dans leur pays dorigine de tout ou partie des
somnes qui lui sont payees ou dues, y compris les colisations sociales ot fonds de
pension, sous réseive de s'étre acquillé des impéts et cotisations diverses qui lut
ont applicables conformeément A la féglementation en vigueur.

“Tren 4 ~ DISPOSITIONS DIVERSES

j Arnie an

ex eee

secre ir at

rent pesecppannnenrscoces thee gt

gon titre minier, et souhaile

ans le cas ai! C&K MINING INC. renonce totalement a
Pcndve les machines, appareils, engins, installations, matéricls, matériaux et
Pe quipements dont it est propriétaie, C&K MINING INC. ne pourra céder ses Liens a
es tiers qu'apreés avoir accordé a l'Etat la priorité dans acquisition de ses biens 8
eur valeur d'estimation au moment de la décision de cession

Bans les situations décrites ci-dessus. C&K MINING INC. laissera de plein droit
PA ciat es batiments, dépendances, pulls, galeries et dune maniére générale tout
EY oavcage installé 8 perpétuelle demoure, dans les conditions prévues au programine
3 4¢ gestion de environnement et de réhabilitation des sites exploités.

ticle 29.- Modification de la Convention, cession du Permis Exploitation

8.4 MINING INC: pourra, avec Yaccord préalable et écrit de Etat, coder a daules
Sersonnes morales techniquement el financiarement qualifiges, tout ou partie des
roils et obligations acquis en vertu de la Convention, y compris Sa participation dans
¥'3 socicté d'exploitation et dans les litres miniers. Celle cession sera soumise aux
‘onditions définies par le Code minier.

pension des droits et avantages accordés par la Convention -

BAR: trait clu Pernis d'Exploitation - Dénonciation et caducité de la Convention

1) VEtat pout, dans les cas suivants, suspendre les droits et avantages accordés a

By CK MINING INC, dans le cadre de la présente: Convention, De ce fait, il pourra

Bensuite retirer le Permis d’Expioitation, et dénoncer ta présente Convention selon les

modalités prévues a Yalinéa 6 ci dessous °

a) le non-paiement dans les
redevances et dro'ts, apres mise en demeure conform
Général des Impdts et selon les conditions fixées
Convention ;

b) le non-tespect du Plan de Gestion Environnemental

délais de lous les impols et taxes,
nément au Code
par la présente

jon des droits et avantages Ne peut intervenir quapres notification du constat
sion intervient apres un délai de soixante

2) La susper
qui tientlieu de mise en demeure, Celle suspen:
(80) jours.

2 5) Siun différend relatif @ la suspension est soumis a arbitrage, tapplication de cette
mesure sera levee provisoirerent pendant Ie déroulement de arbitrage. Au cas ot la
ntant des sonwr Jues au tire de ta Taxe Ad Valorem ou dun
tue, CRK MINING INC. est tenue d’en payer la partie non

edressé uprés une période de trente (30) jours, et que la procédure diarbitiage n’a pas été
angagée, C&K MINING INC. est considérée comme n'ayant pas exécuté son obligation
>onélative a la jouissance des droits conférés par le Permis d'Exploitation, cclui-ci est retire, et il
estms fin a la présente Convention.

Toute notification de manquement faite en vertu du présent article sera

immédiatement annulée et la suspension levée, lorsqu’il y a été remédié et toute
pénalité acquittée

5) Lersque, dans le cadre de lalinéa 2 ci-dessus, I'Etat constate un cas de violation et si le
manquement n'a pas été redressé dans les délais prescrits ci-dessus, les droils et
vantages vis¢s a falinéa 1 sont suspendus pour une durée qui ne peut excéder cent quatre-
ving!s (180) jours, 4 compter de la notification de celte mesure 4 C&K MINING INC. Cette
suspension de droits et avantages prend fin avant fexpiration du délai de cent quatre-ving!s
(180) jours au cas oU TEtat constate que le manquement a été redressé et que, le cas
écheéant, les pénalités prévues par la présente Convention ont été acquittécs,

Pendant la période de suspension des droits et avantages, les activités entrepr ises dans le
cadre de la présente Convention se déroulent conformément aux dispositions de celle-ci et
de la Kgislation en vigueur,

6) ATexpiration de la période de suspension, si le différend n'a pas été résolu par voie
d'e bitrage, ou que te(s) manquement(s) constaté(s) n'a pas été redressé(s) et les
pénulités prévues par la présente Convention non aoquillées, le Permis dExploiation est retiré.
La présente Convention est dénoncée, avec effel A compter de la date de notification a C&K
MINING INC, de la dénoriciation par Etat.

7) La suspension des droits et avantages ainsi que le retrait du Peanis d’Exploitation
et la dénonciation de la présente Convention ne déchargent pas les Parties de leurs
obligations légales et contractuelles échues a la date de la prise d'effet de cette mesure.

Asticle 34.- Renonciation au Permis d’Exploitation - Non renouvellement de la
Convention - Fin de l'exploitation.

4) C&K MINING INC, peut, avant le terme ou 4 lexpiration du Permis d’Exploitation,
renoncer 4 l'exploitation de tout ou partie dudit permis. En cas de renonciation avant
la date de début de lexploitation, C&K MINING INC. est tenue d'’en informer le
Ministre chargé des mines. .

Sauf renonciation expresse, le fait pour les Parties de ne pas exercer tout ou partie
4e leurs droits et prérogatives n'équivaut pas 4 leur renonciation,

ASANO CAE YE ELS WN Wc SUN LER gt Ie

Staton T8

RNa eT Oa
gt-quatre (24) mois pour la totalité dudit permis, 4 compter de la date de
olification, En outre, a titre d'information, C&K MINING INC. indique a MEtat tes
isons de cette renonciation, arréte les travaux d'exploilation et restaure les sites
eyploitation, conformément aux clauses du cahier des charges et au Plan de Gestion
ip Environnement

Dans un délai de deux (02) mois a compter de la nolification, le Ministre chargé des
‘ines prend acte de la décision de C&K MINING INC. Si la renonciation porte sur une
partie seulement du Permis d'Exploitation, le Ministre chargé des mines indique la
sition de I'Etat quant 4 lacceptation des conditions de renonciation avant
expiration des deux (02) mois, Ce délai est porlé a six (06) mois si la renonciation
porte sur la totalité du Permis d'Exploitation.

™) \'acceptation de l'Etat n'a lieu qu'aprés paiement par C&K MINING INC., de
tes sommes dues et a I'issue de la parfaite et totale exécution, pour la superficie
bandonnée, des travaux prescrits par la réglementation en viqueur relatts a la
servation da vironnement ct a la rehabilitation des si

) La renonciation est constalée par décret. Ce décret rapporte les dispositions du
dé-ret octroyant le Permis d'Exploitation ainsi que celui portant attribution en
hb sissance des terrains et libére C&K MINING ING,, des engagements souscuts dans
cadre de la présente Convention.

ticle 32.- Droits et obligations a la fin de la Convention
) A lexpitation de la Convention ou du fait de sa caducité dans les formes définies
ar la présente Convention :

- C&K MINING INC. est tenue d'achever les Wavaux de réaménagement
conformément au Plan de Gestion de Environnement ;

- C&K MINING INC., ses Sociétés affiliées, et les sous-trailants deviont retirer
tous équipements et matériels se trouvant 4 quelque endroit que ce soit 4
lintéricur des sites d'exploitation. {ls pourront exporter ces équipements dans
les conditions prévues pat la réglementation en vigueur ;

= finfrastructure sociale creée par C&K MINING ING. deviendra la propriété de
TEtat; -

'. Jes employés expatriés de C&K MINING INC., ses Sociétés affiliées et des
enecacidanton République du Cameroun auront le droit d’exporter la
io ean

St eee ve

PAOD IED ei ”

itat délivrera dans les meilleurs délais toutes altestations fiscales ou autres
cuments de sortie nécessaires pour faciliter le départ des employés expatriés.

$ Parties n'auront droit a aucune indemnisation ou dommages et intéréts en raison
: la fin d2 fa Convention, sauf en cas de contravention de l'article 15.4 garantissant la
wnfidentialité des secrets industriels,

18 cessionnaires seront soumis a l'ensemble des stipulations de la Convention.

La cession d'actions de la Société d'Exploitation fera lobjet de dispositions
atticuliéres dans les staltuts de ladite société

rticle 33.- Résiliation du contrat

Etat aura le droit de résilicr la presente Convention, sous réserve de notifier a C&K
IINING INC. un préavis de trois(03) mois, si la société d'exploitation

- ne se conforme pas ou contrevient gravement aux dispositions de la
présente Convention ;

- nese conforme pas a fa Iégislation et 4 la réglementation en vigueur ;

est mis en redressement judiciaire ou en liquidation de biens

3i les fais qui ont justifié 1a notification de Ia résiliation font objet d'une réparation
yar C&K. MINING INC. dans les trois (03) mois, 4 compter de la notification par Etat
Je son intention de résilier, ladite résiliation ne prendra pas effet.

3i C&K TAINING INC. entend contester les manquements ou defaillances qui lui sont
‘eprochs dans Ia notification de résiliation, il devia se justifier en fournissant toutes
‘es explications qu'il estine utiles par notification écrile, adressée 4 I'Etal dans un
délai de trente (30) jours, 4 compter de la dale de reception de la notification

Si a lissue de-la procédure ci-dessus et 4 expiration des trois (93) mois un
désaccord persiste entre I'Etat et C&K MINING INC., le différend sera réglé par voie
darbitrage.

Dans ce cas, les sanctions prévues rar la législation et la réglementation en vigueur
ou par la présente Convention ne donneront lieu a aucune mesure d’exécution de la
part de !'Etal, avant que les arbitres aient eu des explicalions de C&K MINING iNC.

ft renee le eartnnne
Notte Tey wove Pie car ae . aa 8
© de frais (03) mois & compter de sa connaissance des fails, nolifier & C&IK MINING
INC, el a ses autres composantes que les modifications des facteurs de contréle de
cetle composante de C&K MINING INC. lui paraissent incompatibles avec le
maintien au profit de ladite composante des droils exclusifs d'exploitation accordés
au titre de la présente Convention.

Si les droits ct obligations de ladite composante de C&K MINING INC. ne sont pas
reprit par Jes aulres composantes de la société d'exploitalion dans un délai de trois
(03) mais, FEtat sera en droit de résilier la Convention, sous réserve d'un préavis de
trente: (30) jours notifié a C&K MNING INC

|

Siles fails pouvant donner lieu a ta résiliation font l'objet d'une procédure en vertu de
la présente Convention, la résiliation ne pourra pas produire ses effets pendant toute
la durée de la procédure. La résiliation ne sera effective qu’en fonction de fa décision
qui sera rendue 4 issue de la procédure.

Article 34.- Force majeure

1) Avcune des Parties ne sera tenue responsable en cas de non-exécution ov
d'inextcution partielle ou tardive d'une de ses obligations, si la Partic obligée est
empéchée pour raison de force majeure.

2) Aux termes de la présente Convention, un événement sera considéré comme
force majeure, s'il remplil les conditions suivantes +

ila pour effet d’empécher temporairement ou définitivement une ou lautre
des Parties d'exécuter les obligations qui lui incombent en vertu de la
piésente Convention ;

- it est imprévisible ou irrésistible ou échappe au contrdle de l'une ou l'autre
des Patties, étant entendu qu'un manquement A une obligation de payer
test pas excusé par la force majeure.

3) Aux termes. de la présente Convention sont entendus comme cas de force
majeure, tous événements, en dehors du contrdle raisonnable des Parties et les
empéchant totalement ou en pattie d'exécuter leurs obligations tels que
trembiements de terre, gréves exténeur la Société d’Exploitation, émeutes,
insurrections, troubles civils, sabotages, actes de tetrorisme, guerres, enibargos,
épidémies, inondations, incendies, foudr:,

wT Mere,

OTE TIP HN SE hy!

survenance de l'événement en indiquant les rz

isons utiles et circonstanciées.

Dans l'éventualité ot lexécution d'une obligation n'est que partielle ou tardive en
raison d'un evénement de force majeure, les Parties continucront a exécuter les
clauses de la présente Convention qu'elles sont en m

wwe dexécuter, malgré la
force majeure. De plus, la Partie empéchée devia faite de son mieux pour remplir

ses obligations et s'efforcera de prendre toutes les dispositions pour en minimiser les
conséquences.

La Partie empéchée par la force majcure devra de nouveau se conformer aux
dispositions de la présente Convention dans un délai de trente (30) jours, aprés. que
lévénement de force majeure a cessé d’exister. La Partic qui n'est pas empéchée

fera de son mieux pour aider la Partie erapéchée de se conformer de nouveau aux
dispositions de la présente Convention.

Les Parties deviont prendre des mesures conservaloires nécessaites, pour
cher la propagation de lévénement et prendre toutes mesures utiles pour

urer la reprise normale des obligations affectées par ta for
pius brefs délais

majeure dans les

Wexéculion des obligations affectées

sera suspendue pendant ta du
revsnement

7) En cas de reprise des activités, la Convention sera prorogée d'une durée égale a
celle de la suspension. La durée maximale de la suspension est de six (06) mois au-
dela duquel, le contrat'sera résilié d'accord parties.

Trrre 5 ~ RE

>LEMENT DES DIFFERENDS,
Article 35.- Réglement amiable

Les Parties s'efforceront de procéder au réglement a l'amiable par entente directe de
tout différend qui surviendrait entre elles au sujet de linterpré
lappkeation de la présente Convention

ion ou de

Artic!» 36... Réglement des contenticux

En cas d'échec de la tentative de réglement a l'amiable, les Patties consentent a

soumettre au Centre International Bowe le Réglement Oe heart Spal
investissements (ci-apcte ianemune, 7. ees i
tenn cnet neta

Joonmee Convention CIRDI)

i Parties conviennent de recourir aux dispositions suivantes pour régler leurs
érends qui n'ont pas pu étre régiés @ amiable, suivant que ceux-ci sont relatifs
ux matiéres purement techniques ou aux autres matiéres

Natiéres pufement techniques

L. wifférends de nature technique portent notamment sur les engagements de
ravaux et de dépenses, les programmes de recherche, les études de faisabilité, la
rouite des opérations, les mesures de sécurité et de préservation de
environnement.

Ls Parties s'engagent a soumettre tout différend ou litige touchant exclusivenent a

ces matieres, a la résolution d'un expert indépendant des Parlies, reconnu pour ses

Solara techniques et choisi conjointement par les Parties. La décision de
expert est définitive et lie les Parties.

Jorsque les Parties n‘ont pi s‘entendre pour la désignation de l'expert, chacune des
Parties désignera un expert. Les deux experts s'adjoindront un troisieme qu'ils
Hésigneront de commun accord. En cas de désaccord des deux premiers experts sur
a designation du toisiéme expert celui-ci sera désigné par le Président du Tribunal

I Grande Instance de Yaoundé.

,la ision a dire d'expert devra intervenir dans un délai maximum de soixante (G0)
pes: a compler de la date de désignation de Varbitre ou du troisiéme arbitre. Elle
sera définitive et sans appel.

Jo décision a dire d'expert statuera sur imputation Jes frais d’experlise.
|

2) Pour tout différend relatif a ta présente Convention qui n'a pu étre ré
recours aux dispositions de falinéa 1 ci-dessus dans le délai impart, il sera fait
i applization des dispositions générales de Valinéa 3 ci-dessous.

3) Autres Matiéres

Pour les matiéres autres que purement techniques, le litige entre les Parties ala

} présente Convention sera soit:

~ soumis aux tribunaux camerounais compétents ;
Ld

.

= réglé par voie d'arbitrage par un tribunal arbitral international.

APT RSET OTT tS NE HRT, ha

4:

elle en vue de son réglement par arbitrage, conformément aux dispositions de la

Cenvention CIRDI. II est expressément stipulé que l'objet de la Convention est un
investissement.

Les Parties précisent que, bien que C&K MINING IN!
canerounais, elle est contrélée par les ressortissants de Etat coréen et doit éle
considérée comme un ressortissant de celui-ci, un Elat partie a la Convention CIRDI
pour les besoins de cette Convention, dans la mesure ot! C&K MINING INC. qui le
contréle est lui-méme ressortissant d'un Etat partie a fa Convention CIRO!

C. soit une société de droit

Tout tribunal arbitral constitué en vertu de la présente
arbitres, un nommeé par chaque Partie et le tok
tribunal arbitral, nommé d'un commun accord par
par te Centre

clause sera composee de trois
sme, qui sera ie président du
s Parties ou, a défaut d'accord,

Tout tribunal arbitral constitué en vertu de la présente cl
camerounais, tel que complété, le cas échéant, par
international, dans le respect des dispositio

jause appliquera le droit
les principes de droit
ns de la présente Convention.

En tant que de besoin, 1Etat déclare renoncer a se prévaloir de toute munité de
jur-diction ou d'exécution dans le cadre de la présente Convention pour faire échec a

Te <écution d'une sentence rendue par le tribunal arbitral constitué conformément ala
prissente Convention.

Toute procédure d'arbilrage engagée en vertu de la présente clause sera conduile
selon le réglement d'arbitrage du CIRDI en vigueur a la date ott la procédure est
initiée.

Les Parties conviennent que toute procédure d'arbitrage engageée en vertu de la
présente clause se déroulera a Paris a moins que les Parties n'en décident
autrement. La langue de arbitrage sera Je Frangais ou Anglais

4) Pendant le déroulement de la procedure diarbilrage, les Parties ne seront pas
déchargées de leurs obligations découtant de la présente Convention.

Teutefois, lintroduction de la procédure d'arbitrage suspend l'exécution de la mesure
contestée pendant toute la durée de la procédure darbitrage.

5) La sentence du tribunal arbitral a un caraclére définitif et irrevocable. Elle lie les
Parties etést exécutoire.

Les Parties renoncent dés a présent, formellement et sans réserve, 4 tout droit
d'sttaquer ladite sentence, de faire obstacle 4 son exéculion par quelque moyen que
ce soit ou a tout recours devant quelque tribunal ou juridiction que ce soit, a
l'exception des recours prévus par les articles 50 4 52 de la Convention CIRODI.

pretsbes e obtet ten moments stare stan pits oy ges Mbt

eR?
dispositions de la présente clause s‘appliquant muta

mutandi:

4rticle 37,-. Documents contractuels et Langue du contrat

1) Lé presente Convention comprend le présent document et se:
‘ont patie intégrante.

anexes qui co

2) La présente Convention est rédigée en langue frangaise et en langue anglaise.

Tous tapports ou autres documents établis ou a établir en application de la présente
Convention seront rédigés en langue frangaise et en langue anglaise

3) Si une traduction est faite dans une autre langue que celle de la présente
Convention, elle le sera dans le tut exclusif d’en faciliter application, Ein cas de

contradiction entre le texte en frangais ou en anglais et la traduction, seule la version
frangaise ou anglaise fera foi

4) La présente Convention ne pourra étre modifiée que par un accord écrit et signé
des Parties. :

Article 38.- Droit applicable

Le droit applicable a la présente Convention
complts, le cas écheéant, par le droit international,

1 le droit camerounsis, tel que

TITRE © — DISPOSITIONS FINALES

Article 39.-" Notifications

Toutes les notifications prévues dans la présente Convention scront effectuées par
lettre recommandée avec accusé de réception, par téelécopie confirmée par tettre
recommandée avec accusé de réception, par courrier express, par tout moyen de
transmission électronique ou de communication éctite qui permet de confimmer que la
transmission a bien eu lieu et envoyées aux adresses suivantes *

a) Pour I'Etat :

A fattention de Monsieur le Ministre chargé des mines de la République du
Cameroun. Yaoundé.-

bj) Pour C&K MINING INC.

2 Vattantian de Manaiaur le Diraotane Général AP BRO RERTONA Carmerny

Yaute
Article 40.- Entrée en vigueur

1) La pre

seme Convention qui ontic cn vigueur pour compter de sa date de
signature par les Parties, sera élablie ct signée en quatre (04) exemplaires originaux
en langues frangaise et anglaise.

2) Les versions frangaise et anglaise feront également foi

Article 41.- Enregistrement

La presente Convention est rédigée imprimée et enregistrée aux frais de C&K
MINING INC.

FAIT a YAQUNDE, LE 09 JUL 2010

Seinen duCAMEROUN — Pour CAMEROON & KOREA MINING INC.
tt —
SSL

ANNEXE A

ALA CONVENTION MINIERE

Entre
LA REPUBLIQUE DU CAMEROUN
et

CAMEROON AND KOREA MINING INCORPORATION

COORDONNITS GEOGRAPHIQUIS DU PERIMETRE CONTRACTUEL

: i}

\ i ¢ : isa0a5
Latiisde
Supeativie = 236,25 km?
Mapne de référence Yokadouma a 1/200 000Gine

Situation administrative; Region de Est

Département de Boumba-el-Ngoko
Arrondissement de Yokadouma

